Filed 4/19/22 P. v. Burton CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C094769

                   Plaintiff and Respondent,                                   (Super. Ct. No. 19FE002013)

         v.

MELISSA BURTON,

                   Defendant and Appellant.




         Appointed counsel for defendant, Melissa Burton, has asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Our review of the record has disclosed that although
defendant’s plea agreement provided for dismissal of the charges other than those to
which she pleaded no contest, the trial court failed to affirmatively dismiss those charges
following defendant’s no contest plea and sentencing. We will amend the judgment to




                                                             1
address this failure. Finding no other arguable error that would result in a disposition
more favorable to defendant, we affirm the judgment as modified.
                      FACTS AND HISTORY OF THE PROCEEDINGS
       The People’s amended complaint charged defendant with felony willful and
grossly negligent discharge of a firearm (Pen. Code, § 246.3; count one) (statutory
section citations that follow are to the Penal Code) and two counts of felony child
endangerment (§ 273a, subd. (a); counts two & three). Defendant was held to answer
following a preliminary hearing, and the amended complaint was ultimately deemed the
information. The court denied defendant’s section 995 motion to dismiss all counts for
insufficient evidence.
       Thereafter, on July 22, 2021, defendant resolved her case by pleading no contest to
misdemeanor unlawful discharge of a firearm (§ 246.3), and in exchange, the trial court
was to dismiss the remaining counts and then sentence defendant to one year informal
probation, including the conditions that she complete a gun safety class and 10 child
safety classes. She was also ordered to serve 90 days in county jail with credit for four
days, which jail sentence was to be suspended if she successfully completed probation.
       The court sentenced defendant in accordance with this agreement, but did not
affirmatively dismiss the remaining counts. Finally, the court struck all fines and fees.
       Defendant timely appealed and her request for a certificate of probable cause to
challenge the denial of her section 995 motion was granted. Further, this court granted
defendant’s motion to construe her notice of appeal as including sentencing and other
matters following her plea.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.


                                              2
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed but
has not done so.
       Having undertaken an examination of the entire record pursuant to Wende, we
note the trial court’s failure to affirmatively dismiss the balance of the charges as
contemplated by defendant’s plea agreement and reflected in the minute order
documenting defendant’s change of plea. We will modify the judgment to correct this
omission. We find no other arguable error that would result in a disposition more
favorable to defendant. Consequently, we will affirm the judgment as modified.

                                       DISPOSITION
       The judgment is modified to dismiss counts two and three of the People’s
information. The judgment is affirmed as modified.




                                                  HULL, J.



We concur:




BLEASE, Acting P. J.




RENNER, J.




                                              3